                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                               JACKSONVILLE DIVISION


KEITH DEWAYNE JOHNSON,

             Petitioner,

v.                                                         Case No. 3:16-cv-884-J-34JBT

SECRETARY, FLORIDA
DEPARTMENT OF CORRECTIONS,
et al.,
          Respondents.
________________________________

                                         ORDER
                                         I. Status
       Petitioner Keith Johnson, an inmate of the Florida penal system, initiated this

action on July 8, 2016,1 by filing a Petition for Writ of Habeas Corpus under 28 U.S.C. §

2254 (Petition; Doc. 1). In the Petition, Johnson challenges 2009 state court (Putnam

County, Florida) judgments of conviction for trafficking in oxycodone, sale of cocaine, sale

of hydrocodone, and sale of cocaine. Johnson raises one ground for relief. See Petition

at 5-6.2 Respondents have submitted a memorandum in opposition to the Petition. See

Response to Petition (Resp.; Doc. 12) with exhibits (Resp. Ex.). Johnson chose not to file

a brief in reply to Respondents’ response. See Doc. 23. This case is ripe for review.




       1See Houston v. Lack, 487 U.S. 266, 276 (1988) (mailbox rule).
       2For purposes of reference, the Court will cite the page number assigned by the
Court’s electronic docketing system.
                            II. One-Year Limitations Period

             The Antiterrorism and Effective Death Penalty Act of 1996 (AEDPA)

amended 28 U.S.C. § 2244 by adding the following subsection:

             (d)(1) A 1-year period of limitation shall apply to an application
             for a writ of habeas corpus by a person in custody pursuant to
             the judgment of a State court. The limitation period shall run
             from the latest of—

                    (A) the date on which the judgment became final
                    by the conclusion of direct review or the
                    expiration of the time for seeking such review;

                    (B) the date on which the impediment to filing an
                    application created by State action in violation of
                    the Constitution or laws of the United States is
                    removed, if the applicant was prevented from
                    filing by such State action;

                    (C) the date on which the constitutional right
                    asserted was initially recognized by the
                    Supreme Court, if the right has been newly
                    recognized by the Supreme Court and made
                    retroactively applicable to cases on collateral
                    review; or

                    (D) the date on which the factual predicate of the
                    claim or claims presented could have been
                    discovered through the exercise of due
                    diligence.

             (2) The time during which a properly filed application for State
             post-conviction or other collateral review with respect to the
             pertinent judgment or claim is pending shall not be counted
             toward any period of limitation under this subsection.

28 U.S.C. § 2244(d). Equitable tolling principles also apply to the one-year limitations

period. The Eleventh Circuit has explained:

                    The AEDPA's one-year limitations period can be
             equitably tolled where a petitioner “untimely files because of
             extraordinary circumstances that are both beyond his control
             and unavoidable even with diligence.” Steed v. Head, 219

                                              2
                F.3d 1298, 1300 (11th Cir. 2000) (quotation omitted).
                However, this remedy is extraordinary and is applied
                sparingly. Id. “Equitable tolling is limited to rare and
                exceptional circumstances, such as when the State's conduct
                prevents the petitioner from timely filing.” Lawrence v. Florida,
                421 F.3d 1221, 1226 (11th Cir. 2005). The petitioner bears the
                burden of showing that equitable tolling is warranted. Drew,
                297 F.3d at 1286.[3] Thus, [the petitioner’s] burden is to show
                extraordinary circumstances that were both beyond his
                control and unavoidable even with his own exercise of
                diligence.

Charest v. King, 155 F. App'x 494, 495-96 (11th Cir. 2005).

       Respondents contend that this action is untimely. Resp. at 4-8. Johnson appears

to acknowledge his Petition is untimely but argues that he is entitled to equitable tolling

because his postconviction counsel failed to file his Rule 3.850 Motions quickly enough

to toll the AEDPA statute of limitations. Petition at 13-14. Johnson asserts that he hired

an attorney to file his Rule 3.850 Motions and that “[c]ounsel was directly responsible for

observing the time clock as it ticked down on any and all deadlines (such as the Federal

Timeline imposed by 28 U.S.C. § 2244(d)) while counsel was preparing the rule 3.850

[motion].” Id. at 13. Notably, Johnson states that “[c]ounsel was compensated to file a

timely rule 3.850 [motion].” Id. The following procedural history is relevant to the one-year

limitations issue.

       In the Petition, Johnson challenges two judgments of convictions, one in case

2008-CF-2205 and another in case 2008-CF-2206. Resp. Exs. A; D. In case 2008-CF-

2205, the State of Florida (State) charged Johnson by way of Information with trafficking

in oxycodone (count one), sale of cocaine (count two), and sale of hydrocodone (count

three). Resp. Ex. A. Johnson proceeded to a jury trial, at the conclusion of which the jury



       3   Drew v. Dep’t of Corr., 297 F.3d 1278, 1286 (11th Cir. 2002).
                                               3
found Johnson guilty as charged. Resp. Ex. C. In case 2008-CF-2206, the State charged

Johnson by way of Information with one count of sale of cocaine. Resp. Ex. D. A jury

found Johnson guilty as charged. Resp. Ex. F. On October 13, 2009, the circuit court

imposed sentences in both cases. Resp. Ex. G. In case 2008-CF-2205, the circuit court

sentenced Johnson to a term of incarceration of twenty years in prison, with a three-year

minimum mandatory as to count one, and fifteen years in prison as to counts two and

three. Id. In case 2008-CF-2206, the circuit court sentenced Johnson to a term of

incarceration of fifteen years in prison. Id. The circuit court ordered all sentences to run

concurrently. Id.

       Johnson appealed the judgment of conviction and sentence in each case through

separate appeals filed with Florida’s Fifth District Court of Appeal (Fifth DCA). Resp. Exs.

H; L. On June 14, 2011, the Fifth DCA per curiam affirmed the judgment in case 2008-

CF-2205 without a written opinion, Resp. Ex. J, and issued its Mandate on July 6, 2011.

Resp. Ex. K. On February 1, 2011, the Fifth DCA per curiam affirmed the judgment in

case 2008-CF-2206 without a written opinion, Resp. Ex. N, and, on February 23, 2011,

the Fifth DCA issued its Mandate. Resp. Ex. O.

       Florida law does not permit the Florida Supreme Court to review an affirmance

without an opinion, see Florida Rule of Appellate Procedure 9.030(a)(2); therefore,

Johnson’s judgments and sentences became final when the time for filing a petition for

certiorari in the United States Supreme Court expired, ninety days after the Fifth DCA

entered its opinions. See Chamblee v. Florida, 905 F.3d 1192, 1198 (11th Cir. 2018).

Accordingly, Johnson’s judgment and sentence in case 2008-CF-2205 became final on

September 12, 2011, ninety days after June 14, 2011. See id. Likewise, the judgment and



                                             4
sentence in case 2008-CF-2206 became final on May 3, 2011, ninety days after February

1, 2011. See id. As such, the one-year statute of limitations for case 2008-CF-2205

expired on September 12, 2012, and the statute of limitations for case 2008-CF-2206

expired on May 3, 2012. Johnson’s Petition filed on July 8, 2016, is due to be dismissed

as untimely unless he can avail himself of the statutory provisions which extend or toll the

limitations period.

       Johnson did not properly file a state postconviction motion in either case until 2013,

long after the one-year limitations period had already expired in both cases. Resp. Exs.

P; Q; S. Therefore, Johnson cannot avail himself of the statutory tolling provisions of 28

U.S.C. § 2244(d)(2). See Tinker v. Moore, 255 F.3d 1331, 1333 (11th Cir. 2001) (holding

a state court postconviction petition filed after the expiration of the one-year limitations

period cannot toll that period because there is no period remaining to be tolled).

Acknowledging that he cannot avail himself of statutory tolling, Johnson contends he is

entitled to equitable tolling because his counsel failed to file his Rule 3.850 Motions in a

timely manner so as to toll his federal statutes of limitations. Petition at 13-14. The Court

disagrees.

       The United States Supreme Court has stated “[a]ttorney miscalculation is simply

not sufficient to warrant equitable tolling, particularly in the postconviction context where

prisoners have no constitutional right to counsel.” Lawrence v. Florida, 549 U.S. 327, 336-

37 (2007); see also Charest, 155 F. App’x at 497 (noting that the Eleventh Circuit has

“considered the instant issue on numerous occasions and consistently held that equitable

tolling is not justified by mere attorney negligence, where the petitioner has not exercised

his own due diligence.”). Therefore, postconviction counsel’s failure to timely file the Rule



                                             5
3.850 Motions does not constitute an extraordinary circumstance warranting equitable

tolling. See Lawrence, 549 U.S. at 336-37; Charest, 155 F. App’x at 497. Moreover,

Johnson states in his Petition that his postconviction counsel was hired to file a Rule 3.850

motion. Petition at 13. As such, his postconviction counsel had no duty to Johnson to

prepare for any potential future federal habeas proceedings.

       The Court further finds Johnson cannot demonstrate he exercised due diligence.

In determining due diligence, a petitioner is required to exercise reasonable effort to

comply with the statute of limitations. Smith v. Comm’r, Ala. Dept. of Corr., 703 F.3d 1266,

1271 (11th Cir. 2012). Johnson does not allege in his Petition that he was unaware of the

federal one-year limitation period. Petition. Nor does Johnson allege his counsel

abandoned him or deliberately delayed the preparation of his Rule 3.850 Motions. Id.

Additionally, the Petition and record are devoid of any facts demonstrating Johnson made

any effort, reasonable or otherwise, to contact his lawyer or to independently ensure

tolling of the one-year limitations period or the filing of a timely habeas petition.4 Cf.

Holland v. Florida, 560 U.S. 631, 652 (2010) (finding due diligence existed where Holland

wrote numerous letters to his attorney, while repeatedly contacting the state courts, their

clerks, and the state Bar Association). Indeed, Johnson provides the Court with no basis

to conclude that he did not sit idly during the one-year limitations period. Accordingly,

Johnson has failed to meet his burden of demonstrating that extraordinary circumstances

prevented him from filing a timely petition or that he exercised due diligence in trying to




       4  Johnson did not provide the Court with the date he hired his postconviction
counsel. Therefore, the Court cannot determine whether Johnson could have had time
within the one-year limitations period and prior to hiring his counsel to make a reasonable
effort to either toll the limitations period or file his habeas petition.
                                             6
comply with the statute of limitations. See Charest, 155 F. App'x at 495-96; Lugo v. Sec’y,

Fla. Dep’t of Corr., 750 F.3d 1198, 1210 (11th Cir. 2014) (noting that allegations in support

of an equitable tolling argument must be specific and not conclusory). On this record,

Johnson has not shown an equitable reason why the dictates of the one-year limitations

period should not be imposed upon him. For this reason, the Petition is due to be

dismissed as untimely pursuant to 28 U.S.C. § 2244(d).

                             III. Certificate of Appealability
                           Pursuant to 28 U.S.C. § 2253(c)(1)

       If Johnson seeks issuance of a certificate of appealability, the undersigned opines

that a certificate of appealability is not warranted. The Court should issue a certificate of

appealability only if the petitioner makes “a substantial showing of the denial of a

constitutional right.” 28 U.S.C. § 2253(c)(2). To make this substantial showing, Johnson

“must demonstrate that reasonable jurists would find the district court’s assessment of

the constitutional claims debatable or wrong,” Tennard v. Dretke, 542 U.S. 274, 282

(2004) (quoting Slack v. McDaniel, 529 U.S. 473, 484 (2000)), or that “the issues

presented were ‘adequate to deserve encouragement to proceed further,’” Miller-El v.

Cockrell, 537 U.S. 322, 335-36 (2003) (quoting Barefoot v. Estelle, 463 U.S. 880, 893 n.4

(1983)).

       Where a district court has rejected a petitioner’s constitutional claims on the merits,

the petitioner must demonstrate that reasonable jurists would find the district court’s

assessment of the constitutional claims debatable or wrong. See Slack, 529 U.S. at 484.

However, when the district court has rejected a claim on procedural grounds, the

petitioner must show that “jurists of reason would find it debatable whether the petition

states a valid claim of the denial of a constitutional right and that jurists of reason would


                                              7
find it debatable whether the district court was correct in its procedural ruling.” Id. Upon

consideration of the record as a whole, the Court will deny a certificate of appealability.

        Therefore, it is now

        ORDERED AND ADJUDGED:

        1.     The Petition (Doc. 1) is DISMISSED WITH PREJUDICE, and this action is

DISMISSED WITH PREJUDICE.

        2.     The Clerk of the Court shall enter judgment dismissing the Petition with

prejudice and dismissing this case with prejudice.

        3.     If Johnson appeals the denial of the Petition, the Court denies a certificate

of appealability. Because the Court has determined that a certificate of appealability is

not warranted, the Clerk shall terminate from the pending motions report any motion to

proceed on appeal as a pauper that may be filed in this case. Such termination shall serve

as a denial of the motion.

        4.     The Clerk of the Court is directed to close this case and terminate any

pending motions.

        DONE AND ORDERED at Jacksonville, Florida, this 12th day of February, 2019.




Jax-8

C:      Keith Johnson, #904430
        Wesley Heidt, Esq.




                                             8
